 


110 HRES 1166 EH: Expressing the sense of the House of Representatives regarding provocative and dangerous statements and actions taken by the Government of the Russian Federation that undermine the territorial integrity of the Republic of Georgia.
U.S. House of Representatives
2008-05-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
2d Session 
H. RES. 1166 
In the House of Representatives, U. S., 
 
May 7, 2008 
 
RESOLUTION 
Expressing the sense of the House of Representatives regarding provocative and dangerous statements and actions taken by the Government of the Russian Federation that undermine the territorial integrity of the Republic of Georgia. 
 
 
Whereas, since 1993, the territorial integrity of the Republic of Georgia has been reaffirmed by the international community, international law, and 32 United Nations Security Council resolutions;  
Whereas the Government of the Republic of Georgia has pursued in good faith a peaceful resolution of territorial conflicts in the regions of Abkhazia and South Ossetia since the end of hostilities in 1993;  
Whereas, on March 28, 2008, and on April 12, 2008, Georgian President Mikheil Saakashvili introduced new and far-reaching peace proposals to resolve the territorial conflict in Abkhazia, including international guarantees of Abkhaz autonomy, broad political representation for the Abkhaz, the right to veto legislation related to the constitutional status of Abkhazia as well as its language and culture, the establishment of a joint Free Economic Zone in the Gali region, and an offer for more active involvement by the international community and Russian Federation to help forge a peaceful resolution to the conflict;  
Whereas, for several years, the Government of the Russian Federation has carried out policies that seek to undermine the sovereignty of the Republic of Georgia in Abkhazia and South Ossetia by awarding individuals in these regions with Russian citizenship, Russian passports, economic subsidies, and the right to vote in Russian elections;  
Whereas the Government of the Russian Federation has also detailed Russian officials to take up positions in the separatist governments, provided military equipment and support to separatists in the regions, and encouraged Russian volunteers to serve in militias in Abkhazia and South Ossetia;  
Whereas the announcement from the Government of the Russian Federation on April 16, 2008, that it will establish official ties with the regions of Abkhazia and South Ossetia, recognize their official documents and legal entities, and further involve itself in aspects of their governments appears to be a thinly veiled attempt at annexation;  
Whereas, on April 20, 2008, tensions between the Russian Federation and the Republic of Georgia further escalated when an unarmed and unmanned Georgian reconnaissance aircraft was shot down over Georgian territory, reportedly by a Russian MIG–29 fighter jet;  
Whereas Russian officials have denied any involvement in the downing of the reconnaissance plane, claiming that Abkhazian rebels were responsible for the incident, although neither Georgia nor Abkhazian defense forces have MIG–29 fighter jets;  
Whereas the statements and counter-productive actions of the Government of the Russian Federation in these regions has undermined the peace and security in Abkhazia and South Ossetia, the Republic of Georgia, and the Caucasus region as a whole;  
Whereas the consistent effort to undermine the sovereignty of a neighbor is incompatible with the role of the Russian Federation as one of the world’s leading powers and with its commitments to international peacekeeping made to the United Nations Security Council and the Organization for Security and Cooperation in Europe; and  
Whereas, on April 23, 2008, Secretary of State Condoleezza Rice stated that the United States is firmly committed to the territorial integrity and sovereignty of Georgia, that we support Georgia’s efforts to make certain that the people of Abkhazia and South Ossetia feel fully a part of Georgia, and that we are very concerned at the recent move by the Russian Federation, the presidential decree that was issued: Now, therefore, be it  
 
That the House of Representatives— 
(1)condemns recent decisions made by the Government of the Russian Federation to establish official ties with the regions of Abkhazia and South Ossetia, a process that further impedes reconciliation between those regions and the Government of the Republic of Georgia and that violates the sovereignty of the Republic of Georgia and the commitments of the Government of the Russian Federation to international peacekeeping;  
(2)calls upon the Government of the Russian Federation to immediately revoke its decision to establish official ties with the regions of Abkhazia and South Ossetia;  
(3)strongly supports the restoration of the territorial integrity of the Republic of Georgia and a peaceful resolution of the conflicts within Georgia's internationally recognized borders;  
(4)encourages the Government of the Russian Federation to work with the Government of Georgia, the peoples of Abkhazia and South Ossetia, and the international community to find a peaceful solution to the conflict;  
(5)welcomes the measured reaction of the Government of the Republic of Georgia to recent developments and commends President Saakashvili's latest initiatives to resolve territorial conflicts through peaceful means;  
(6)calls on United Nations Secretary-General Ban Ki-moon to conduct an investigation of the April 20, 2008, incident in which an unarmed Georgian reconnaissance aircraft was shot down by what reports indicate was a missile launched from a Russian MIG–29 fighter jet;  
(7)urges all parties to the conflicts in the Republic of Georgia and governments around the world to eschew rhetoric and actions that escalate tensions and undermine efforts to negotiate a peaceful settlement to the conflicts; and  
(8)supports the declaration of the North Atlantic Treaty Organization’s (NATO) Bucharest Summit in Romania, which stated that the Republic of Georgia will become a member of NATO, reiterates its support for the commitment to further enlargement of NATO to include democratic governments that are able and willing to meet the responsibilities of membership, and urges the foreign ministers of NATO member states at their meeting in December 2008 to consider favorably the application of the Government of the Republic of Georgia’s Membership Action Plan.  
 
Lorraine C. Miller,Clerk. 
